1    Leonard J. McDonald (SBN 014228)
     Michael F. Bosco (SBN 033957)
2

3
     Seventh Floor Camelback Esplanade II
4    2525 East Camelback Road
     Phoenix, Arizona 85016-4237
5    Telephone: (602) 255-6000
     Facsimile: (602) 255-0103
6    E-Mail: LJM@tblaw.com
     Attorneys for Nationstar Mortgage DBA Mr. Cooper
7    17-03254

8
                     IN THE UNITED STATES BANKRUPTCY COURT
9
                                 FOR THE DISTRICT OF ARIZONA
10
     IN RE:                                                    Chapter 13
11

     Martha Ann Gavroy                                         Case No. 2:17-bk-10348-PS
12
                                                               Adversary No.
13                     Debtor.

14                                                             COMPLAINT TO DETERMINE THE
     Nationstar Mortgage DBA Mr. Cooper                        VALIDITY, PRIORITY, OR EXTENT
15                                                             OF A LIEN OR OTHER INTEREST IN
                       Plaintiff,                              PROPERTY
16
     vs.
17
     Martha Ann Gavroy
18
                       Defendant.
19

20            COMES NOW, Plaintiff Nationstar Mortgage DBA Mr. Cooper (“Lender”), by and
21   through counsel undersigned, complains and alleges as follows:
22                                  PARTIES, JURISDICTION, VENUE
23         1. Lender is a lending institution authorized to transact and conduct business in Arizona.
24         2. Defendant Martha Ann Gavroy (“Martha”) is an Arizona resident and filed the above
25              captioned Chapter 13 bankruptcy case on August 31, 2017.

26              //




     Case 2:19-ap-00130-PS           Doc 1 Filed 03/28/19 Entered 03/28/19 10:52:29            Desc
                                      Main Document    Page 1 of 4
1        3. This is an adversary proceeding to determine the validity, priority and extent of the
2           lien of Lender and is brought pursuant to 11 U.S.C. § 506 and Rule 7001(2) of the
3           Federal Rules of Bankruptcy Procedure.
4        4. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§
5           157 and 1334.
6        5. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(K).
7

8                                  GENERAL ALLEGATIONS

9        6. This action concerns the real property commonly known as 8985 W Saint John Rd

10          Peoria, AZ 85382 (the “Property”) and legally described as:

11        LOT 32, TRAILS AT SURA Y A PARK, ACCORDING TO BOOK 467 OF
          MAPS, PAGE 50 AND RE-PLATTED AS BOOK 744, OF MAPS, PAGE 23,
12        RECORDS OF MARICOPA COUNTY, ARIZONA.
13
         7. On March 1, 2007, Martha A. Gavroy, an unmarried woman obtained title to the
14          Property by way of the Special Warranty Deed recorded on March 5, 2007 in the
15          Office of the Maricopa County Recorder at Instrument No. 2007-026622. A true and
16          correct copy of the Special Warranty Deed is attached hereto as Exhibit A.
17       8. On June 17, 2013, Martha obtained a loan from Nationstar Mortgage LLC in the
18          amount of $161,800.00 (the “Loan”).
19       9. The Loan was secured by the Deed of Trust on the Property dated June 17, 2013 and
20          recorded on July 17, 2013 in the Office of the Maricopa County Recorder at
21          Instrument No. 2013-0648538 (the “DOT”). A true and correct copy of the DOT is
22          attached hereto as Exhibit B.
23       10. On August 22, 2014, the DOT was erroneously released by the Release and
24          Reconveyance of Deed of Trust (the “Release”) recorded on August 27, 2014 in the

25          Office of the Maricopa County Recorder at Instrument No. 2014-0568052. A true and

26          correct copy of the Release is attached hereto as Exhibit C.




     Case 2:19-ap-00130-PS       Doc 1 Filed 03/28/19 Entered 03/28/19 10:52:29               Desc
                                  Main Document    Page 2 of 4
1          11. On October 13, 2017, the DOT was assigned to Nationstar Mortgage LLC D/B/A Mr.
2                Cooper. The Corporate Assignment of Deed of Trust (the “Assignment”) was
3                recorded on October 23, 2017 in the Office of the Maricopa County Recorder at
4                Instrument No. 2017-0782716. A true and correct copy of the Assignment is attached
5                here as Exhibit D.
6

7                                               COUNT ONE
8                                          (Declaratory Judgment)

9           12.      Lender incorporates by reference all prior allegations and language in this

10                   Complaint as though fully set forth herein.

11          13.      There is a real and justifiable controversy between Lender and Martha that

12                   entitles Lender to a declaratory judgment, declaring its rights and lien interest in

13                   the Property.

14          14.      The Release was executed and recorded erroneously by mistake.

15          15.      Lender never intended to release the DOT.

16          16.      Lender has a valid lien interest in the property.

17          17.      The Loan has never been paid off by Martha or any other party.

18          18.      Lender is entitled to the relief set forth in the prayer.

19

20                                        PRAYER FOR RELIEF

21
            WHEREFORE, Lender prays for Judgment for it and against Martha as follows:

            A.       Declaring that the DOT may be rerecorded at the election of Lender effective as
22
     of the original date of recording, July 17, 2013.
23
            B.       Declaring that Lender has a valid lien on the Property through the DOT as of the
24
     original recording date, July 17, 2013.
25
     //
26




      Case 2:19-ap-00130-PS           Doc 1 Filed 03/28/19 Entered 03/28/19 10:52:29                Desc
                                       Main Document    Page 3 of 4
1              C.   Awarding Lender such other and further relief that the Court deems just and
2    proper.
3

4                   RESPECTFULLY SUBMITTED this 28th day of March, 2019.
5

6

7                                         By: /s/ Leonard J. McDonald
8                                             Leonard J. McDonald
                                              Michael F. Bosco
9                                             Seventh Floor Camelback Esplanade II
10
                                              2525 East Camelback Road
                                              Phoenix, Arizona 85016-4237
11                                            Attorneys for Nationstar Mortgage DBA Mr. Cooper

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     Case 2:19-ap-00130-PS         Doc 1 Filed 03/28/19 Entered 03/28/19 10:52:29             Desc
                                    Main Document    Page 4 of 4
